UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended June 30, 2011 Commission file number 333-136643 ONE BIO, CORP. (Exact Name of Registrant as Specified In Its Charter) Florida 59-3656663 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19ountry Club Drive, Suite 100, Aventura, Florida (Address of Principal Executive Offices) (Zip Code) (877) 544-2288 (Registrant's Telephone Number, Including Area Code) 29th Avenue Suite 842 Aventura Florida 33180 Former Name and Address Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d0 of the act.YesoNoþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12-b-2 of the Exchange Act.(Check One): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes o No þ The number of shares of Common Stock outstanding as of August 10, 2011 was 7,458,827. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1.
